DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 05/20/2022.  Claims 1-16, and 18 are presented for examination. Claims 1-16 and 18 are pending.
The IDS's filed on 05/06/2020 and 10/29/2020 have been considered.

Claim Objections
Claim 3 is objected to because of the following informalities: 
As per claim 3, “the same time” in line 3 should be written as “a same time”.  Appropriate correction is required.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12, 16, and 18, drawn to a method obtaining and storing data objects having different compression versions by the respective storage nodes into non-transistory computer readable mediums, classified in G06F3/0655.
Group II, claim(s) 13-15, drawn to a method of receiving storage volume creation request and selecting storage nodes containing existing storage volumes to create new storage volumes for the storage nodes to have compression levels based on the compression levels of existing volumes, classified in G06F3/0629.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups lack unity of invention because even though the inventions of these groups require the technical feature of storage controller, storage node, data object, and data compression; however these technical features are not special technical features as they do not make a contribution over the prior art in view of Hamilton et al. (US Pub. 20090259675). Hamilton et al. disclose a storage controller (See Fig. 10, processing unit 1004), storage node (See Fig. 10, internal HDD 1014, external HDD 1014, remote storage 1050. ), data object (See paragraph 0047, dataset), and data compression (See paragraph 0048). Therefore, group I and group II lack unity of invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamilton et al. (US Pub. 2009/0259675).
As per claim 1, Hamilton disclose a method for redundant storage of a data object, the method being performed by a data storage system comprising a storage controller and a plurality of storage nodes and the method comprising:
obtaining the data object (See Fig. 8, at step 802 data object is obtained and copies of the data object are to be created); and 
in response to obtaining the data object performing a method (See paragraph 0060, last sentence, wherein after obtaining the data, the data division can include creating copies of data, where the data is to be subjected to different compression algorithms or at least one copy is retained as an original) comprising: 
determining a first storage node for storing a first copy of the data object (See paragraph 0052, wherein a first copy can be stored at a laptop as first storage node. See paragraph 0061 where locations to store the data are selected); 
determining a second storage node for storing a second copy of the data object (See paragraph 0052, wherein a second copy can be stored at a desktop as second storage node. See paragraph 0061 where locations to store the data are selected); 
providing the first copy of the data object to the first storage node (See paragraphs 0052 and 0061); and 
providing the second copy of the data object to the second storage node (See paragraphs 0052 and 0061), wherein the method further comprises: 
the first storage node determining a first compression process for use in compressing the first copy of the data object (See paragraph 0062, wherein the compression of data is done at the selected devices where storing of data takes place after compression); 
the second storage node determining a second compression process for use in compressing the second copy of the data object (See paragraph 0062, wherein the compression of data is done at the selected devices where storing of data takes place after compression), wherein the second compression process is different than the first compression process (See paragraph 0052, wherein different compression algorithms can be used for each of the devices); 
the first storage node using the first compression process to compress the first copy of the data object, thereby producing a first compressed version of the data object (See paragraph 0052, wherein different compression algorithms can be used for each of the devices);
the second storage node using the second compression process to compress the second copy of the data object, thereby producing a second compressed version of the data object (See paragraph 0052, wherein different compression algorithms can be used for each of the devices), wherein the second compression process is computationally simpler than the first compression process (See paragraph 0054, wherein the compression level can be different therefore one compression process can be computationally simpler than the other);
storing the first compressed version of the data object in a first non-transitory computer readable medium (See paragraphs 0052 and 0054, wherein the laptop and desktop comprises storage devices for storing the compressed data); and
storing the second compressed version of the data object in a second non-transitory computer readable medium (See paragraphs 0052 and 0054, wherein the laptop and desktop comprises storage devices for storing the compressed data).

As per claim 2, Hamilton et al. disclose the method of claim 1, further comprising: 
providing to the first storage node a storage container identifier identifying a storage container (See paragraph 0047, wherein “a request can be received to compress the dataset and save the condensed information in a designated location”, therefore, there has to have storage identifier such as address or location to identify the storage location in laptop, desktop, and mobile devices to distinguish their locations), wherein the first storage node uses the storage container identifier to obtain from a first database a first compression process identifier associated with the storage container identifier, and uses the first compression process identifier to determine the first compression process (See paragraph 0047, wherein once the storage is identified, the table (i.e. database)  is further identified to access the hashes which identify the compression algorithm (i.e. compress process identifier) based on the type of storage to compress the dataset); and 
providing to the second storage node the storage container identifier (See paragraph 0047, See paragraph 0047, wherein “a request can be received to compress the dataset and save the condensed information in a designated location”, therefore, there has to have storage identifier such as address or location to identify the storage location in laptop, desktop, and mobile devices to distinguish their locations), wherein the second storage node uses the storage container identifier to obtain from a second database a second compression process identifier associated with the storage container identifier, and uses the second compression process identifier to determine the second compression process (See paragraph 0047, wherein once the storage is identified, the table (i.e. database)  is further identified to access the hashes which identify the compression algorithm (i.e. compress process identifier) based on the type of storage to compress the dataset).

As per claim 3, Hamilton et al. disclose the method of claim 2, wherein the storage container identifier and the first copy of the data object are provided to the first storage node at substantially the same time, and the storage container identifier and the second copy of the data object are provided to the second storage node at substantially the same time. See paragraph 0052, wherein a user can request that a photograph be stored upon a laptop and a desktop, therefore the data and location which the data is to be stored are provide “substantially” the same time.

As per claim 4, Hamilton et al. disclose the method of claim 2, further comprising, 
prior to obtaining the data object, configuring the first storage node and the second storage node, wherein configuring the first storage node comprises causing the first storage node to associate the storage container identifier with the first compression process identifier; and configuring the second storage node comprises causing the second storage node to associate the storage container identifier with the second compression process identifier. See paragraph 0048, wherein “compression of the dataset can be specifically tailored to a device anticipated to utilize the compressed dataset”. Therefore, the compression algorithm is associated with the storage prior to the data is received for compression.

As per claim 5, Hamilton et al. disclose the method of claim 1, wherein the method further comprises, prior to providing the first copy of the data object to the first storage node, selecting the first compression process from a set of two or more available compression processes, providing the first copy of the data object to the first storage node comprises transmitting to the first storage node the first copy of the data object and a first compression process identifier identifying the first compression process, and the first storage node determines the first compression process based on the first compression process identifier. See paragraph 0061, wherein the prior to sending the data storing the compressed data, it has to determine which compression is to be selected.

As per claim 6, Hamilton et al. disclose the method of claim 5, wherein selecting the first compression process comprises selecting the first compression process based on one or more of: an attribute of the data object, current system resource availability, and predicted system resource availability. See paragraph 0061, wherein the selection is based upon at least one economic factor or at least one performance factor.

As per claim 16, Hamilton et al. disclose a computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method of claim 1. See paragraphs 0065 and 0072. 

As per claim 18, Hamilton et al. disclose a system, system comprising: a data storage system; and a data processing system coupled to the data storage system, the data processing system comprising one or more processors, wherein the system is configured to perform the method of claim 1. See paragraph 0074.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. and further in view of Bigman (US Patent 10223008)
As per claim 7, Hamilton et al. do not particularly disclose the method of claim 1, further comprising: prior to the first storage node using the first compression process to compress the first copy of the data object, the first storage node determines whether it has sufficient resources to compress the first copy of the data object using the first compression process.
Bigman discloses a method of determining whether the storage meets the processing requirement of the compression operation. See col. 8, line 61- col. 9, line 26.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hamilton et al. to include the teaching of Bigman in order to arrive at the current invention. The motivation of doing so is to improve system throughput by maintaining a compression system where it efficiently determines the storage capability before compressing and storing.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. and further in view of Mahony et al. (US Patent 9,973,210).
As per claim 10, Hamilton et al. do not particularly disclose the method of claim 1, further comprising: 
scanning at least one of the first storage node and the second storage node to identify files requiring compression; and for each identified file requiring compression, compressing the identified file.
Mahony et al. disclose determining infrequently accessed data and perform compression. See col. 5, lines 35-38.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hamilton et al. to include the teaching of Mahony et al. in order to arrive at the current invention. The motivation of doing so is to save storage space since infrequently used data is no long as useful as frequently used data.

As per claim 11, Hamilton et al. do not particularly dislcose the method of claim 1, further comprising: 
scanning at least one of the first storage node and the second storage node to identify files that have not been accessed since a predetermined prior point in time; and 
for each identified file that has not been accessed since the predetermined prior point in time, compressing the identified file.
Mahony et al. disclose determining infrequently accessed data and perform compression. See col. 5, lines 35-38.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hamilton et al. to include the teaching of Mahony et al. in order to arrive at the current invention. The motivation of doing so is to save storage space since infrequently used data is no long as useful as frequently used data.

As per claim 12, Hamilton et al. do not particularly disclose the method of claim 1, further comprising: 
determining that a storage level of the first storage node has exceeded a storage level threshold, and as a result of determining that the storage level of the first storage node has exceeded the storage level threshold, compressing a file stored in the first storage node to a higher compression level.
Mahony et al. disclose compression is a way of encoding information to reduce storage requirements, e.g. so as to require fewer bytes of storage space. See col. 5, lines 41-43.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hamilton et al. to include the teaching of Mahony et al. in order to arrive at the current invention. The motivation of doing so is to free up storage space in order to accommodate additional data.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Responsive to the Remarks made by the applicant, the Examiner reconsidered the restriction requirement and maintained the restriction to claims 1-16 and 18 according to the two groupings as shown above for lack of unity of invention according to the U.S. national stage application. Applicant selected group I for examination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh D. Vo whose telephone number is (571)272-0708. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on 571-272-4202. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thanh D Vo/Examiner, Art Unit 2139                                                                                                                                                                                                        
/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139